DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-4 are cancelled. Independent claim 1 is amended. Claims 1 and 5-7 are currently examined on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "21" and "23" have both been used to designate the same structures as shown in the amended fig 1, although “21” is named “system” while “23” is named “crystal puller”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “A system for producing a monocrystalline silicon ingot comprising a crystal puller …” constitutes an indefinite subject matter. Based on the instant claim 1, it appears that the crystal puller is part of the system. However “system 21” and “crystal puller 23” are referring to same structures, as shown in the amended fig 1. It is not clear with respected to the arrangements/structures of the system and the crystal puller. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 5-7 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fuerhoff et al (US 6776840 B1, “Fuerhoff”) in view of Masahiko Mizuta (US 20170088974 A1, “Mizuta”). 
Regarding claim 1, Fuerhoff (entire document) teaches a system for producing a monocrystalline silicon ingot comprising a crystal puller in which the silicon ingot is pulled (fig 1, col 4 lines 19-47 and col 13 lines 54-62), the crystal puller comprising a housing that defines a crystal growth chamber 15 (fig 1, col 4 lines 20-32); a crucible 19 for holding a silicon melt 29, the crucible 19 being disposed within the crystal growth chamber 15 (fig 1, col 4 lines 20-47); a seed crystal chuck that secures a seed 35 for contacting the silicon melt 29 (fig 1, col 4 lines 41-67); and a control unit 51 for controlling growth of a neck from which an ingot main body  is suspended (figs 1-3, col 
Fuerhoff teaches the control unit for calculating the pull rate of the neck and the growth/pulling being adjusted/terminated based on the display/signal (col 11 lines 10 to 22) as addressed above, but does not explicitly teach calculating a moving average of the pull rate and comparing the moving average of the pull rate. However it is a known practice that a moving average of actual pull-up speed and a target pull-up speed are controlled and compared during the silicon crystal growth, specifically a moving average of pull rate (pull-up speed) is calculated, controlled, and compared with a target pull-up speed as taught by Mizuta (figs 2 and 5, abstract, 0014 and 0015). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fuerhoff per teachings of Mizuta and performed the functions of calculating the moving average of the pull rate, comparing  the moving average to a target moving average and terminating the neck when the pull rate is outside of the target moving average in order to provide suitable 
Regarding claims 5 and 6, Fuerhoff/Mizuta teaches the programmable control unit controls the power supplied to a heater to cause the neck down of crystal (Fuerhoff col 5 lines 5-19), a similar power of the heater control unit as instantly claimed; therefore it is reasonably expected that the control unit of Fuerhoff/Mizuta is capable of “maintaining the power of the heating system within about +/-0.5 kW of an average power while calculating the moving average” or “maintaining the power of the heating system within about +/-0.25 kW of an average power while calculating the moving average”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally of functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The courts have ruled that expressions relating an apparatus to the contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claims, consult Ex parte Thibault, 164 USPQ 666, 667 (Bd. App, 1969). ln re Young (25 U.S.P.Q. 69, 71 (CCPA .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fuerhoff / Mizuta as applied to claim 1 above, or in an alternative, over Fuerhoff / Mizuta in view of Hong et al (US 20120145071 A1, “Hong”). 
Regarding claim 7, Fuerhoff/Mizuta teaches that the pull-up speed/rate is adjusted/controlled/ measured when growing the crystal (Fuerhoff col 11 lines 7-22; Mizuta 0034), inexplicitly teaching a device/sensor for measuring the neck pull rate; it is also known that a sensor is used for measuring crystal pull sped as taught by Hong (0050). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Fuerhoff/Mizuta per teaching of Hong in order to accurately control the diameter of the single crystal ingot by precisely controlling a pull speed (Hong 0015-0017).
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that “… the pending claims are patentable over Fuerhoff in view of Mizuta because the combination of references does not teach or suggest termination of ingot growth if the moving average of the pull rate is ever outside of the target moving average during neck growth… Fuerhoff relate to calibration of the cable  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore it should be noted that the instant claims are apparatus claims, and the courts have ruled that expressions .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/ combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714